Citation Nr: 0908779	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard 
from September 1963 to March 1964.  He also had additional 
confirmed periods of Active Duty for Training (ACDUTRA) and 
Inactive Duty Training (INACDUTRA) in the Army Reserves and 
was discharged from Reserve duty in August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran and his wife recently 
testified at a hearing at the RO in February 2009 before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  During the hearing, the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 19.31, 20.800, 
20.1304(c) (2008).


FINDING OF FACT

The most probative evidence shows the arthritis in the 
Veteran's right knee was first diagnosed approximately 34 
years after his military service ended, and that it is 
unrelated to his service - including to any trauma 
(parachuting injury, etc.) he may have sustained to this knee 
while in the military.


CONCLUSION OF LAW

The veteran does not have a right knee disorder due to an 
injury or a disease incurred or aggravated during his 
military service, and the arthritis in this knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March February 2003, prior to the initial 
adjudication of his claim in July 2003.  The letter informed 
him of the evidence required to substantiate his claim, as 
well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  The Board notes that the 
notice letter did not address the potential downstream 
disability-rating and effective-date elements if the claim is 
ultimately granted, as required in Dingess, supra.  But this 
is nonprejudicial (i.e., harmless error), because the 
preponderance of the evidence is against the underlying claim 
for service connection.  So any question as to the 
appropriate downstream disability rating or effective date to 
be assigned is ultimately moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2008).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that 
he and his representative cited as relevant.  During the 
recent February 2009 hearing, the representative requested an 
investigation to determine whether there are any inpatient 
records concerning "overnight" treatment the Veteran may 
have received during service over a span of about two days, 
at an Army hospital.  This, however, is an unreasonable 
request and tantamount to a fishing expedition based on no 
more than a speculative hope that relevant evidence would be 
found.  And this is an insufficient basis for assisting the 
Veteran in this regard.  See Gobber v. Derwinski, 2 Vet. App. 
470 (1992).

The Veteran was also afforded a VA compensation examination 
in August 2008 to determine whether his current right knee 
disorder is related to his military service, including to 
prior trauma.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  But after submitting the additional evidence during 
the recent February 2009 hearing, the representative asked 
that the Board request the VA examiner to comment further in 
an addendum, after considering this additional evidence.  The 
additional evidence at the hearing concerned what generally 
occurs in a parachuting injury.  The Board, however, does not 
believe additional comment is needed to fairly decide this 
appeal because the VA examiner already considered the notion 
that the Veteran injured his right knee during service while 
parachuting.  It therefore stands to reason the examiner 
already has considered the physical impact this type of 
injury causes on the knee (e.g., increased stress, twisting, 
etc.).

Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA 
or the Court.



II.  Merits of the Claim

The Veteran claims that he injured his right knee in a 
parachute jump in July 1968 while on ACDUTRA.  He believes 
the recently diagnosed arthritis in this knee is a direct 
result of that alleged injury.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence is against his claim, so it must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain diseases are chronic, per se, like arthritis 
(degenerative joint disease), and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792- 67793 (Nov. 7, 
2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury, but not disease, incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from a disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
an injury, but not disease, incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

In this case, the record shows the Veteran was diagnosed with 
degenerative arthritis of the right knee in 2003.  He 
therefore meets the first element under Hickson, supra, of a 
current disability involving his right knee.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of 
proof of a current disability, there can be no valid claim; 
service connection presupposes a current diagnosis of the 
condition claimed).

The determinative issue, therefore, is whether the arthritis 
in the Veteran's right knee is somehow attributable to his 
military service - either while on regular active duty, 
ACDUTRA or INACDUTRA, but, in particular, whether it is the 
result of the July 1968 injury he says that he sustained 
while on ACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, the Veteran's claim ultimately fails because 
the medical evidence does not establish this essential 
linkage between his current right knee disability and his 
military service.

During his recent hearing, the Veteran testified that he 
injured both knees during a parachute jump while on ACDUTRA 
at Fort Benning, Georgia, in July 1968.  The service 
treatment records, however, show that he only injured his 
left knee during a parachute jump on July 20, 1968, while on 
ACTUDRA; there was no express or implied mention of any 
injury to his right knee.  As such, the service treatment 
records provide highly probative evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  



Post-service medical records also show the arthritis in the 
Veteran's right knee was first identified many years after 
his ACDUTRA ended, and that it is unrelated to his military 
service.  In support of his claim, the Veteran submitted 
treatment records from J.K.H., M.D., showing a diagnosis of 
degenerative arthritis of the right knee in February 2003, 
approximately 34 years after his ACDUTRA service had ended.  
This 34-year lapse between service and the first diagnosis of 
arthritis provides compelling evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

In addition, Dr. J.K.H. did not confirm that the arthritis in 
the Veteran's right knee is related to his military service.  
Instead, this doctor stated:

The question has arisen as to whether this could be 
related to an old injury.  In 1968 he [referring to 
the Veteran] was a paratrooper and injured his knee 
and was managed conservatively.  The question has 
arisen as to whether these two can be related.  
Obviously there is no way to know with certainty, 
however, if he had sustained a medical meniscal 
tear in 1968 it is very possible that particular 
injury ultimately led to his current situation.  We 
know that medial meniscal tears markedly increase 
the risk of arthritis in the future.  

(Emphasis added).

The Veteran believes this opinion supports his claim that his 
right knee arthritis is related to the injury in service.  
But the Board disagrees.  Dr. J.K.H. states that a 
correlation between service and the current arthritis is very 
possible, but only if the Veteran actually sustained a 
meniscal tear of his right knee during service.  And this 
claimed precipitating event has not been objectively 
substantiated.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the mere fact that the Veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  And by the same token, 
use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  But, here, Dr. J.K.H.'s opinion is clearly 
predicated on the notion the Veteran sustained a meniscal 
tear of the right knee during service, an injury that has not 
been independently established as having actually occurred.  
So Dr. J.K.H.'S opinion does not effectively link the 
arthritis in the Veteran's right knee to such an injury in 
service inasmuch as the underlying injury, itself, has not 
been established.  

It bears repeating that none of the Veteran's service 
treatment records document a right knee injury.  And although 
Dr. J.K.H's apparent failure to review the Veteran's claims 
file - to discern this, does not automatically undermine the 
probative value of the opinion, it certainly calls into 
question whether Dr. J.K.H. considered all of the pertinent 
facts and applied sound medical principles and methods 
reliably to these facts in coming to the conclusion he 
reached.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), the Court held that, in rejecting one supporting 
private medical opinion, versus another also rejected (but 
without sufficient reason), the Board offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the veteran's medical history), 
and thus, the Board's rejection of the opinion was not based 
solely on the doctor's failure to completely review the 
claims file.  Moreover, the Court has accepted in two other 
precedent cases, Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006), that 
it is entirely permissible for the Board to discount the 
probative value of a supporting medical nexus opinion when, 
as here, the opinion was based on statements and/or history 
the veteran provided that lacks credibility.

In contrast, a VA examiner reviewed the pertinent medical 
history in August 2008 before determining the Veteran's 
"[d]egenerative arthritis, right knee is less likely as not 
(less than 50/50 probability) caused by or a result of an 
inservice event, injury, or disease."  The examiner based 
her opinion on the fact that the service treatment records 
made no reference to a right knee injury.  The examiner 
indicated that these records, instead, show evidence of a 
bruised right hip and a pulled ligament involving the left 
knee.  She further added that no other records confirm 
chronicity of the knee condition, and that Dr. J.K.H.'s 
opinion is too speculative.  She then concluded that, "[d]ue 
[to] the available facts I consider that it is less likely 
that his right knee djd [degenerative joint disease] [is] 
secondary to the military experience."

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record 
(showing no right knee injury in service), and is supported 
by sound medical rationale, it provides compelling evidence 
against the Veteran's claim.  Simply stated, the VA examiner 
applied valid medical analysis to the significant facts of 
this case in reaching her conclusion.  See Nieves-Rodriguez, 
22 Vet App at 297-98; see also Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).



The Board has considered lay statements provided by the 
Veteran and his wife, including their testimony at the 
February 2009 hearing.  While they no doubt sincerely believe 
the arthritis in his right knee is related to an injury in 
service, as laypersons without any medical training and 
expertise, they simply are not qualified to make this 
important medical determination.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  They are only competent to comment on 
symptoms (e.g., right knee pain) the veteran personally 
experienced or his wife observed during and since service, 
not the cause of his pain, and in particular, whether it is 
due to a diagnosis of arthritis related to an injury he 
sustained in service.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Lastly, the Board notes that a medical treatise article the 
Veteran submitted, entitled Military parachuting injuries:  a 
literature review, does not provide the required support for 
his claim.  With regard to medical treatise evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the article submitted 
by the Veteran is not accompanied by the opinion of any 
medical expert, and Dr. J.K.H.'s opinion fails in this regard 
for the reasons discussed.  The Board, thus, concludes this 
information is insufficient to establish the required 
medical nexus element.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.



ORDER

The claim for service connection for residuals of a right 
knee injury is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


